Case: 13-40253       Document: 00512406777         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013
                                     No. 13-40253
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

JORGE CASTANEDA,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:07-CR-986-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Jorge Castaneda appeals the sentence imposed following the revocation of
his supervised release (“SR”). Specifically, he contests the reimposition of a $100


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40253     Document: 00512406777     Page: 2   Date Filed: 10/15/2013

                                  No. 13-40253

special assessment (“SA”). He asserts that he was relieved of that obligation
because more than five years elapsed since the date of the underlying judgment,
and the court otherwise had no statutory authority to impose or reimpose
the SA. Castaneda also contends that the SA should be vacated because its re-
imposition was set forth in only the written revocation judgment, and any con-
flict must be resolved in favor of the oral pronouncement, which did not refer-
ence the SA. The government agrees that the court exceeded its authority and
that the written judgment should be reformed to strike the SA.
      Although a SA is a mandatory component of a sentence, see 18 U.S.C.
§ 3013(a)(2)(A), the obligation to pay it “ceases five years after the date of the
judgment,” § 3013(c). More than five years elapsed between the initial imposi-
tion of the SA and the revocation of SR. Because neither § 3013 nor 18 U.S.C.
§ 3583 (which concerns SR) sanctions the imposition of a SA for revocation of a
term of SR, the court lacked authority to impose or reimpose a SA. See United
States v. Carlos Pineda, 594 F.3d 892, 893 (5th Cir. 2010) (per curiam). Because
the court lacked that authority, we need not consider Castaneda’s argument that
the written judgment should be remanded for amendment because the oral pro-
nouncement at the revocation hearing conflicted with the written revocation
judgment.
      Accordingly, we VACATE in part and REMAND for amendment of the
judgment consistent with this opinion.




                                        2